Citation Nr: 1733362	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-19 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1968 to September 1970.  The Veteran is in receipt of a Purple Heart, the Combat Action Ribbon, the Vietnam Campaign Medal, and the Vietnam Service Medal, among others. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A Travel Board hearing was held at the RO before the undersigned Veterans Law Judge (VLJ) in October 2013, the transcript of which is of record.  At the hearing, the Veteran provided additional evidence accompanied by a waiver of Agency of Original Jurisdiction (AOJ) consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, further development of the issue on appeal is necessary prior to further appellate review at meet VA's duty to assist and to obtain a clarifying medical opinion.

The Veteran seeks entitlement to automobile and adaptive equipment or adaptive equipment.  He contends that his lower extremities quickly tire out when driving any distance to the point where he needs to use a cane to assist operating his motor vehicle.  The Veteran maintains that he is unable to operate a motor vehicle's clutch or brake pedal due to limited motion of his left ankle.  He maintains that he uses an automatic transmission vehicle's cruise control and cane to operate the brake pedal.

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a Veteran who, due to a service-connected disability, has:  (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye; or (iv) a severe burn injury of deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. 
§§ 3.350, 3.808 (2016).   For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 C.F.R. § 3.808(b)(4).

Loss of use of the feet or hands exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more, will constitute loss of use of the hand or foot involved.  38 C.F.R. § 3.350(a)(2).  Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 3.350(a)(2).  

First, remand is required to obtain an examination and clarifying opinion.  As noted by the Board in its August 2014 remand, the Veteran claims loss of use of both feet.  Thus far, the record is in conflict regarding the impact that his relevant service-connected right foot and left ankle disabilities have upon his capacity for independent operation of a motor vehicle.  On the one hand, a fairly comprehensive May 2012 VA examination and opinion ruled out "loss of use" of the feet due to service-connected right foot and left ankle disabilities.  Conversely, a December 2011 private physician report from Dr. J. N., contained a determination that the Veteran's "loss of use of his left foot will equally serviced [sic] with a left foot prosthesis."  In its August 2014 remand, the Board found Dr. J. N.'s favorable statement to be of reduced probative value in adjudicating the claim because it was conclusory and was provided without reasoning.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  

In September 2014, VA received a May 2012 report prepared by a private physician, which, when read liberally, appears to be supportive of the claim.  The private physician opined that the Veteran was permanently disabled from a mobility point of view.  The private physician, however, did not state which specific disabilities had caused the Veteran's permanent mobile impairment.  Nonetheless, in view of VA's receipt of this private treatment evidence since VA's May 2012 examination of the Veteran, particularly in terms of loss of motion and propulsive power of the left ankle and contractures of the second through fifth toes of the right foot, the Board finds that he should be afforded another VA examination to determine if he has developed permanent loss of use of one or both feet due to his service-connected disabilities of the right foot and left ankle. 

Second, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  In the August 2014 remand, the Board requested that the RO attempt to obtain medical records from two private providers, Dr. JN and Dr. NR.  The RO obtained authorizations from the Veteran for both and sent letters to both private physicians in January 2015.  No records appear to have been received from either physician, and the RO did not undertake one follow-up request, as required.  See 38 C.F.R. § 3.159(c)(1).  Such follow-up must be done on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 
   
2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  The RO must specifically request that the Veteran again provide authorizations for Dr. JN and Dr. NR.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
   
3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination of the joints, performed by an examiner qualified to note the current functional impairment of the feet associated with the service-connected disabilities of the right foot and left ankle.  The claims file must be reviewed in conjunction with the claim. All indicated tests and studies should be performed and all clinical findings reported in detail.

Following review of the claims file and examination of the Veteran, the examiner must respond to the following:  Does the Veteran have permanent loss of function of one or both feet in terms of balance, propulsion, etc. that approximates a level of disability that would be equally well served by an amputation stump below the knee?
 
In formulating a response, the examiner must comment on the following evidence: (i) Dr. J. N.'s December 2011 favorable opinion that the Veteran's "loss of use of his left foot will equally serviced [sic] with a left foot prosthesis;"(ii) May 2012 VA examiner's unfavorable opinion; and, (iii) May 2012 private physician's statement that the Veteran was permanently disabled from a mobility point of view. 

The examiner must provide a supporting explanation for the opinion.   

4.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include rating the claim based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




